Per Curiam :
We are very clear that this writ of venditioni exponas was improvidently issued. The judgment had been opened, proceedings to stay in the meantime. The issue had been tried in the court below with the result of a verdict in favor of the plaintiff. A motion was made for a new trial, and pending this motion the execution was issued. The case was not determined. The pendency of a motion for a new trial left it open. Under such circumstances, it was not only irregular to issue the writ of venditioni exponas, but it came dangerously near being a contempt of court. It was probably not so intended.
Order affirmed.